oO OB NN ODO OF FF W DY =

Oo ® NN NY NY NY NY NY NY NY B= Ba sae se wa ew nw w a
-— OO ODN ODO oO kB WO YH |= COC OG AN DW ON KR WO HB A OO

 

 

Case 1:19-cr-02032-SMJ ECF No. 191 filed 09/10/20 PagelD.1274 Page 1 of 2

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorney for Defendant
Donovan Cloud

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA, ?
, ) NO. 1:19-CR-02032-SMJ-2
Plaintiff, )
)
v8: ) MOTION TO EXPEDITE TIME OF
) HEARING
DONOVAN CLOUD,
DATE: September 17, 2020
Defendant.
°raa TIME: 6:30 P.M.
) Without Oral Argument

 

TO: Clerk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon, Assistant United States Attorney
Richard C. Burson, Assistant United States Attorney

COMES NOW the Defendant, DONOVAN CLOUD, by and through his
attorney of record, Richard A. Smith of Smith Law Firm, and moves the Court to
consider on an expedited basis Defendant’s Motion to Continue Evidentiary Pretrial

Hearings Scheduled for September 29-30, 2020.
MOTION TO EXPEDITE TIME OF HEARING - SMITH LAW FIRM
Page 1 314 North Second Street
Yakima, WA 98901
(509) 457-5108
oOo ON DW oO KR W DY =

Om OWN NY NY NY NY NY NY NY NY YN BP Ba se ow ow sw aw Bw A or
-——lcOUlUOOlUOUUNDCLUCOODOCUUOC BUONO SOOO NS OOO KR OUND CO

 

 

Case 1:19-cr-02032-SMJ ECFNo. 191 filed 09/10/20 PagelD.1275 Page 2 of 2

This motion is made based upon the reasons stated in Defendant’s motion.
DATED this 10th day of September, 2020.
Presented by:

/s/ Richard A. Smith

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 98901

rasmith@house3 14.com
smithone@house3 14.com

Phone: (509) 457-5108

Fax: (509) 452-4601

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington
that on September 10, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to the
following:

Thomas J. Hanlon, Assistant United States Attorney
Richard C. Burson, Assistant United States Attorney

/s/ Lugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

MOTION TO EXPEDITE TIME OF HEARING - SMITH LAW FIRM
Page 2 314 North Second Street
Yakima, WA 98901
(509) 457-5108
